Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites in the flux method step d, “heating at a rate of 20-40°C/h to 150-650°C for 12-60 h.” The claim is indefinite because the ranges are indefinite. Heating at 20°C/h for 60h would produce a temperature of 1200°C which exceeds the temperature range of 150-650°C. Likewise, heating at a rate of 20°C/h, the lower limit, for longer than 32.5 h would exceed the maximum temperature of 650°C. It is unclear how the ranges for heat rate, temperature and time are able to simultaneously be satisfied.  Claim 5 depends from claim 4; therefore, incorporates the same indefinite claim language.

Claim 4-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites in the Bridman-Stockbarger method in step d, “heating to 300-600°C, keeping the temperature for 10-20 h, adjusting the position of the container to allow the temperature of spontaneous nucleation or seeding to be 350-600°C.” The claim is indefinite because the claim recites heating to 300-600°C and spontaneous nucleation or seeding to be 350-600°C. It is unclear what happens within the temperature range of 300-349°C. The claim is directed to crystal growth, however heating to 300°C would be insufficient for crystal growth based on the claim requiring nucleation or seeding at 350ׄ°C. Claim 5 depends from claim 4; therefore, incorporates the same indefinite claim language.

Claim 4-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites in the solvothermal method in step d, “heating at a rate of 20°C/h to 150 °C for 24 h.” The claim is indefinite because heat at a rate of 20°C/h for 24 h would produce a temperature of 480°C. It is unclear how to heat at the claimed rate and time and only heat to 150°C. It is unclear how to simultaneously satisfy all of the claimed processing conditions.  Claim 5 depends from claim 4; therefore, incorporates the same indefinite claim language.
Claims 4-5 recites the limitation "the PTFE lining" in the solvothermal method step c and step d.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 depends from claim 4; therefore, incorporates the same indefinite claim language.

Claim 4-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites in the solvothermal method in step d, “tightly sealing.” “tightly” is a relative term and indefinite. It is unclear what the difference is between “tightly sealing” and merely sealing. Claim 5 depends from claim 4; therefore, incorporates the same indefinite claim language.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites, the method for applying the strontium fluoroborate nonlinear optical crystal according to claim 3 for preparing an Nd:YAG laser which produces 2nd, or 3rd, or 4th, or 5th, or 6th harmonic light output based on a fundamental frequency light output of 1064 nm. The claim is indefinite because there are no method steps recited.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites, the method for applying the strontium fluoroborate nonlinear optical crystal according to claim 3 for producing deep ultroviolet harmonic light output below 200nm. It is unclear what is ultroviolet. The examiner suggest “ultraviolet”.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites, the method for applying the strontium fluoroborate nonlinear optical crystal according to claim 3 for producing deep ultroviolet harmonic light output below 200nm. The claim is indefinite because there are no method steps recited.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites, the method for applying the strontium fluoroborate nonlinear optical crystal according to claim 3 for preparing a harmonic generator, an up-and-down frequency converter, or an optical parametric-oscillator. The claim is indefinite because there are no method steps recited.

Allowable Subject Matter
Claims 1-3 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art is US 2017/0199507, US 2015/0314613 and US 3657141. The prior art teaches strontium fluoroborate. The prior art does not teach, suggest or provide any rationale for strontium fluoroborate having a formula of SrB5O7F3 with a molecular weight of 310.67
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714